           Case 2:20-cr-00079-GMN-NJK Document 24 Filed 07/02/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                        )
 4                                                    )
 5
                          Plaintiff,                  )        Case No.: 2:20-cr-00079-GMN-NJK
           vs.                                        )
 6                                                    )                    ORDER
     URIEL OMAR GERMAN-HERMOSILLO,                    )
 7                                                    )
                          Defendant.                  )
 8
                                                      )
 9

10          The Court finds that the felony plea and sentencing of Defendant Uriel Omar German-
11   Hermosillo “cannot be conducted in person without seriously jeopardizing public health and
12   safety.” See CARES Act, Pub. L. 116-136, 134 Stat. 281, § 15002(b)(2)(A)(5). The Court
13   further finds that this matter “cannot be further delayed without serious harm to the interests of
14   justice,” see id., because the parties are jointly recommending that Defendant be sentenced to
15   time served.
16          IT IS SO ORDERED.
17                       1 day of July, 2020.
            DATED this _____
18

19                                                 ___________________________________
20
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
21

22

23

24

25



                                                 Page 1 of 1
